Title: To John Adams from Robert Morris, 12 May 1783
From: Morris, Robert
To: Adams, John


Sir,
Office of Finance 12th. May 1783—

The Bills drawn by Congress in their necessities press very heavily upon me; and one of the greatest among many Evils attending them is the Confusion in which they have involved the Affairs of my Department— I have never yet been able to learn how many of these Bills have been paid nor how many remain due neither am I without my fears that some of them have received double Payment.—
To bring at Length some little Degree of order into this Chaos, after waiting till now for fuller Light and Information I write on the Subject to Mr. Barclay who will have the Honor to deliver this Letter and I send him a Copy of the enclosed Account. I have directed him to consult with your Excellency and obtain an Account of the Bills which have been paid and to transmit me an account of those and of such as remain due and to take Measures with you for Payment of the latter so as to prevent double Payment which I seriously apprehend. The enclosed Account will inform you that the Bills which are gone forward drawn on Mr. Lawrens and yourself amount to seven hundred and fifty three thousand, three hundred, and sixty four Guilders and two thirds—
Let me intreat you Sir to forward these Views as much as possible for you will I am sure be sensible how necessary it is for me to know the exact State of our pecuniary Affairs, lest on the one Hand I should risque the public Credit by an excess of Drafts, or on the other leave their Monies unemployed while they experience severe Distress from the want—
I am Sir / with perfect Respect / Your Excellency’s / most obedient / & / humble Servant
Robt Morris

